 ' 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
AO                                                                                                                 FILED
                                                                                                                   NOV O6 2019
                                   'UNITED STATES DISTRICT Col RT
                                        SOUTHERN DISTRICT OF CALIFORNIA                           l l'l~~~::,. ~ilr~I;;~tfs:;NtA
             UNITED STATES OF AMERICA
                                  V.
                                                                   JUDGMENT IN AC_._                           •   T   -

                                                                   (For Offenses Committed On or After November 1, 1987)
                                                                                                                           •
                                                                                                                                .   .   t:lfl'UtY


       ANDREA DAMARIZ ORNELAS-GARCIA                                  Case Number:          19CR3304-KSC

                                                                   JASON CONFORTI
                                                                   Defendant's Attorney
REGISTRATION NO.                  86895298
•-
The Defendant:
 D   pleaded guilty to count(s)

 lZl was found guilty on count( s)     1 OF THE MISDEMEANOR INFORMATION (SUPERSEDING)
     after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                          Count
Title & Section                  Nature of Offense                                                      Number{s)
18:3                             ACCESSORY AFTER THE FACT (MISDEMEANOR)                                     I




     The defendant is sentenced as provided in pages 2 through               2             of this judgment.

 D The defendant has been found not guilty on count(s)
·IZI Count(s) UNDERLYING                                     are   dismissed on the motion of the United States.

 IZl Assessment : $10 - IMPOSED


 IZl No fine                  •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                   November 5, ,2019
                                                                   Date oflmposif<in pf Sentence
                                                                                   . ,I
                                                                                   i
                                                                                       '
                                                                                                   .....


                                                                            r.,,,_,6--le,Oh'SETT III
                                                                                            ES MAGISTRATE JUDGE



                                                                                                                               19CR3304-KSC
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                ANDREA DAMARIZ ORNELAS-GARCIA                                            Judgment - Page 2 of2
CASE NUMBER:              !9CR3304-KSC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- P.M.                               on
                                                                    ------------~-----
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


  at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR3304-KSC
